                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


CARLOS RUIZ,                         )                 3:17-cv-00643-RCJ-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 September 6, 2019
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s combined “Motion to Stay Discovery/Motion to Compel
Discovery”. The court clerk logged the former component (stay) as ECF No. 30 and the latter
(compel) as ECF No. 31.
        Relative to the motion to compel, Plaintiff states he served discovery on Defendants in
July. Not having received any response from Defendants, Plaintiff wrote to Defendants’ counsel
on August 29, 2019, advising Defendants’ responses were overdue and requested a “meet and
confer” with Defendants’ counsel (ECF No. 30 at 8-9). As of the date of this electronic filing of
Plaintiff’s two motions (9/4/2019), Plaintiff apparently had not received a response from
Defendants’ counsel.
      Plaintiff states he is scheduled to be seen by an orthopedic surgeon, and requests that after
Defendants provide discovery responses, that further discovery by stayed. (Id. at 5.)
        The court denies the component of Plaintiff’s filings which seeks to stay discovery (ECF
No. 30). However, the court vacates the current discovery deadline of September 30, 2019, and
the dispositive motion deadline of October 30, 2019 (ECF No.23). The court will re-set these and
any other deadlines at a later date.
       ///
MINUTES OF THE COURT
3:17-cv-00643-RCJ-WGC
September 6, 2019
Page 2


        IT IS HEREBY ORDERED that Defendants shall respond to Plaintiff’s Motion to
Compel (ECF No. 31) on or before September 18, 2019. Defendants shall also advise whether
Plaintiff has seen/will be seen by an orthopedic surgeon with respect to his complaints of chronic
back pain. While the court will address Plaintiff’s motion to compel at a hearing to be scheduled
by the Courtroom Administrator, Plaintiff is advised that in accordance with Nevada Department
of Administrative Regulation 639-03, unless Plaintiff can demonstrate exceptional circumstances,
the court will not order that Plaintiff be allowed to possess his medical records in his cell at
Lovelock Correctional Center.

                                             DEBRA K. KEMPI, CLERK
                                             By:         /s/______________________
                                                    Deputy Clerk
